DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 6/3/21 has been accepted and entered. Accordingly, claims 1, 7-11, 14, 16 and 19 are amended. Claim 20 is canceled and claims 21 is added. 

Drawings
The drawings are objected to because the chart shown in FIG. 7-8 fails to show sufficient detail required for a proper understanding of the invention recited in new claim 21. For example, claim 21 requires “the threshold probability is based an intersection of a sensitivity curve and a specificity curve”. Applicant states support for claim 21 may be found in ¶¶ 79-83 and in FIG. 8 (Amend. 14), corresponding to published specification ¶¶ 109-113. Spec. ¶ 110 states “The Sensitivity and Specificity curves for each PY from different sessions are then estimated. See FIG. 7 for an illustration 700 of sensitivity and specificity.”  However, FIG. 7, shown below, as best understood, does not provide any helpful insight into what sensitivity and specificity are. A term search of the specification for the components of the equation assigned to “specificity” (Tn/ (Fp +Tn) and sensitivity/ recall (Tn/(tp+FN) resulted in no results aside from FIG. 7. In addition, the graph like drawing shown below appears to have an x axis for predicted failure and a y axis for actual failure, but how the data is plotted is with black boxes within various other shaded 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

With respect to FIG. 8, shown below, the sum total of description of its meaning is found in ¶ 112-113, reciting “FIG. 8 shows a graph 800 of the Sensitivity and Specificity curves plotted from this example. In FIG. 8, the two curves intersect at x-value of 0.0121635 which is the optimal cutoff to be used. A session is classified as failure if the P(F I DTC) is greater than the cutoff probability and non-failure otherwise”.  However, FIG. 8 is incomprehensible to the Examiner since the y axis is unlabeled and the x axis appears to be labeled “interpretation”. Based on ¶ 112-113, the x axis appears to be failure . 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 was previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because the limitation “in response to the DTCs being in a first order, determining the probability to be a first value, in response to the DTCs being in a second order, different from the first order, determining the probability to be a second value, lower than the first value” the term order is vague and indefinite in the context used since it is unclear what order refers to, i.e., chronological order, a ranking type of order, a sequence of analysis, etc.
For example, the specification indicates queries may be run in a particular order (¶75), DTCs can be “detected” in a particular order (¶89), DTCs can be ordered by ranking in a failure mode analysis (¶¶92-95), a pattern ranking (¶96), ranking according to failure probability (¶112 “Failure Probability of different combinations of patterns within the DTCs observed in the sessions are calculated and sorted by decreasing order”) such that it is unclear what an “order” is or how it affects failure probability. It is recommended to clarify the claim language to clarify a type of order and at least a general indication of its correlation to a probability of failure. For example, ranking DTCs in a particular order alone, as claimed, does not lead to an apparent change in probability of failure. 
In response, Applicant has amended the claims the recite a “first sequential order” and a “second sequential order”.  However, the metes and bounds of the method step limitations “the DTCs being in a first sequential order” and “the DTCs being in a second sequential order” wherein a probability of vehicle failure is determined in response to the respective orders remains indefinite in view of the specification for several reasons.  
plurality of DTCs being in a . . . sequential order”.
Third, sequential order may refer to different types of sequential rule mining (i.e., ¶ 88 and resultant table or ¶¶ 89-92 and resultant table) where “being in a . . . sequential order” can mean “mapped as a time series” (¶ 88) or an order of detection (¶ 89 “detected in a second order different from the first”; ¶52-53 “DTCs may be generated by one or more ECUs 136 . . . use all DTCs generated by the vehicle subsystems in the subsequent processing steps . . . comparing the DTCs . . . to one or more rules or trained model object . . . if . . . set of observed DTCs includes . . . the probability of failure is indicated at 80%”).  Accordingly, the limitation “the DTCs being in a . . . sequential order” wherein a probability of vehicle failure is determined in response to the respective orders, as detailed below. In addition, in both cases, it is unclear how a probability of vehicle failure is determined in response to the respective orders of DTCs in view of the specification, as further detailed below. For the purposes of examination, under a broadest reasonable interpretation, “being in a . . . sequential order” includes a sequence of monitored DTCs, a time series of DTCs, or a symptom pattern. 
For example, the DTCs being in a first and second order may refer to 1) ¶88 “Sequential pattern mining may be employed on the small dataset to determine if the sequence of DTCs made any difference in the confidence, support, or lift of the rules determined. In sequential rule mining, the DTCs observed are mapped as a time series against the session key and the patterns (sets of DTCs) with high support and confidence are estimated using a Sequential Mining algorithm. The results of sequential rule mining are shown in the following table:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

However, the results of sequential pattern or rule mining shown above appears to identify a particular DTC as a cause of failure with a level of confidence rather than “determining a probability of failure” as recited in claim 8. See Spec. ¶ 88 (“sequential . . . rules identified P0130 as the DTC causing the failure”). In addition, the claim 8 requires the same set of DTCs to be placed in variant order (“the DTCs . . . first sequential order . . . the DTCs . . . second sequential order”), whereas the table above shows various ordered sets of DTCs wherein none of the sets include the same DTC.  
In addition, the DTCs being in a first or second order may refer to 2) ¶¶ 88-92 (“Sequential pattern mining may generate one or more rules or trained model objects (see below) which are dependent on an order or sequence of the DTCs. The rules may differ depending on the order of the DTCs; in some examples, a set of DTCs may generate a first failure probability in a first order, and a second probability in a second order, the second probability different from the first. For example, a set of DTCs comprising two distinct DTCs may generate a first probability in a first order; if the DTCs are detected in a second order different from the first, e.g. the reverse order, then a different sequential rule may be applied which generates a second probability, for example greater than the first probability . . . frequency of the failure modes across the 5 symptoms with different levels are estimated using sequence mining . . . Total Number of Session Files which includes these 6 Symptoms patterns is 3057. These patterns are illustrated in the following table:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	However, in this case, the table resulting from different sequences of detection of DTCs refers to a probability that is not a predicted “probability of failure” of the vehicle. Rather the probability shown in the table above is merely directly proportional to the frequency of previously recorded failures (i.e., each “probability” is a percentage of 8,378 taking the frequency divided by 8,378). In addition, in this example, the patterns are for “symptoms” rather than DTCs. Furthermore, the specification indicates the results of sequential pattern or rule mining shown above appears to identify a particular rule/ trained model object or symptom paths past failure frequency rather than “determining a probability of failure” as recited in claim 8. See ¶ 89 (“Sequential pattern mining may generate one or more rules or trained model objects (see below) which are dependent on an order or sequence of the DTCs”; ¶ 92 (“failure modes across the 5 symptoms with different levels are estimated using sequence mining . . . symptom paths . . . symptom pattern . . . illustrated in the following table”)
In addition, the claim 8 requires the same set of DTCs to be placed in variant order (“the DTCs . . . first sequential order . . . the DTCs . . . second sequential order), whereas the table above shows various ordered sets of symptoms wherein the sets do not include the same set of symptoms.   
In addition, with respect to both 1) and 2), it is unclear how a probability of vehicle failure is determined in response to the respective orders of DTCs in view of the specification since both 1) and 2) 
Accordingly, claim 8 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01 (“a claim which fails to interrelate essential elements of the invention as defined by applicant(s) in the specification may be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention”).  Specifically, claim 8 is incomplete for omitting essential steps, such omission amounting to a gap between the steps including 1) the affirmative step of ordering the plurality of DTCs according to some standard or algorithm that creates a first and second sequential order for “the DTCs” and 2) a calculation of probability that uses the standard or algorithm to result in a clear difference probability recited in the claim language. 
For example, it appears that 1) and 2) merely promote establishing rules (i.e., 210, 215, FIG. 2; 330, FIG. 3), but the specification indicates a multitude of essential steps are required prior to even produce a trained model object (i.e., 340, 360, 370, FIG. 3) and then further essential steps are required to determine a probability of failure (i.e., 220, 230, 240, 250, FIG. 2). For example, the method recited in claim 8 is not capable of “determining the probability of failure to be a first value” “in response to the DTCs being in a first sequential order” without these essential steps. 
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the limitation “the  threshold  probability  is  based  an intersection of a sensitivity curve and a specificity curve” is in indefinite since “sensitivity curve” and “specificity curve” are not defined in the specification such that the metes and bounds of what is and is not required is unclear. In addition, as noted above in the Drawing objection, FIG. 7-8 do not provide a clear indication of what these terms mean. For example, “specificity” is indicated as (Tn/ (Fp +Tn) and sensitivity/ recall is indicated as (Tn/(tp+FN) in FIG. 7, but these equations do not appear in the specification such that the metes and bound of these terms is unclear. In addition, these terms do not appear to be commonly known in the art such that a known meaning can be assigned. 

cutoff probability is derived by using the DTC Pattern Probability of both Failure and Non-Failure sessions. This process includes creating, for each session in training set containing {DTCi}, i=l ... n, all possible patterns of DTC (i.e. the power set of {DTCi} ). Then, for each yin P, Pr(Fly) is estimated using Bayes theorem as discussed above. The pattern y having the highest Py=Pr(Fly) is then identified as
the pattern actually causing the failure. The Sensitivity and Specificity curves for each PY from different sessions are then estimated (¶ 110) and classifying a session as failure or non-failure (¶ 111 “In order to use the cut-off probability for classification (during validation, discussed below), the following rule is observed: for each session in the validation set, the P is estimated as discussed above. If PY is greater than or equal to cut-off probability the session is classified as Failure and Non-Failure otherwise”). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


For example, claim 8 recites “the DTCs being in a first sequential order” and “the DTCs being in a second sequential order”.  However, the claim fails to recite any steps, algorithm or standard (i.e., how the DTCs are being placed in a sequential order, i.e., a sequence with respect to time of detection, time series correlated with session key, random sequence, etc.) to carrying out sequentially ordering the DTCs into a first order or sequentially ordering the DTCs into a second order, or how the first method of ordering differs from the second method of ordering to result in a change of probability. 
Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  Specifically, claim 8 contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention: “[a] feature which is taught as critical in a specification and is not recited in the claims should result in a rejection of such claim under the enablement provision section of 35 U.S.C. 112”. See In re Mayhew, 527 F.2d 1229, 1233, 188 USPQ 356, 358 (CCPA 1976). See MPEP 2164.08 (c).  In addition, “A claim which omits matter disclosed to be essential to the invention as described in the specification or in other statements of record may be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as not enabling . . . [i]n addition, a claim which fails to interrelate essential elements of the invention as defined by applicant(s) in 
In addition, Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, one of ordinary skill in the art would not be able to make or use “a controller . . . for generating a probability of failure of the vehicle . . . and indicating to an operator of the vehicle that failure 1s likely if the probability of failure exceeds a threshold probability (claim 9) . . . wherein the threshold probability is based an intersection of a sensitivity curve and a specificity curve” since as discussed above in the 112(b) rejection, the sensitivity curve and specificity curve are undefined and unknown as terms of art and the specification fails to provide requisite guidance for making and/ or using the invention. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1 and 5-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1 and 5-8 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claim 1, the claims recite the abstract idea of (1) determining a probability of failure of a vehicle based on diagnostic trouble codes and (2) indicating to an operator of the vehicle that failure is likely in response to the probability of failure exceeding a threshold
Step (1)-(2) fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). For example, (1)-(2) could be carried out by a technician evaluating DTCs and providing an indication via writing down on paper the determination carried out mentally. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). 
Here, the additional element “one or more output devices of the vehicle” wherein the additional element is used to indicate a failure is likely to an operator of the vehicle, constitutes extra-solution activity that merely communicates data and, therefore, does not integrate the exception into a practical application for that additional reason.  See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional element of “one or more output devices of the vehicle” does not amount to “significantly more” than the abstract ideas themselves, since the additional element merely carries out the step of presenting information to a vehicle operator, which constitutes post-solution activity. 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some ” than patent-ineligible subject matter to which the claims are directed. In addition, the limitations of claims 5-6, like (2) merely constitute post-solution activity that do not amount to significantly more than the abstract idea itself. See OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment. 

	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 9-10, 12 and 16-18  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0035150 to Barfield et al. (“Barfield”)
With respect to claims 1-3 and 9, Barfield discloses a system, comprising a vehicle 
(i.e, 210, FIG. 2) (¶¶ 23-24 “environment 200 may include one or more vehicles”); 
a plurality of vehicle subsystems 
(¶24 “components of vehicle 210”); 
a controller with machine-readable instructions stored in non-transitory memory (230, 220, FIG. 2) (¶23 “Model generation server 220 and vehicle analysis and report generation server 230, although illustrated as network connected servers in FIG. 2, may alternatively or additionally be implemented by one or more of vehicles 210”), for: 
receiving one or more diagnostic trouble codes (DTCs) from the vehicle subsystems 
(¶31 “diagnostic information may include DTCs, engine performance information . . . transmitted to model generation server 220”), 
generating a probability of failure of the vehicle by comparing the one or more DTCs to one or more trained model objects 
(¶15 “analysis of vehicle data to predict potential component failures or other mechanical failures relating to the vehicle. The vehicle data that is analyzed may include diagnostic information from an OBD port of the vehicle . . . machine learning techniques may be used to generate one or more models that may predict failures relating to the vehicle . . . the probability of failure within specific timeframes”) (¶21 “supervised machine learning techniques may include determining, based on historical vehicle data, one or more training samples that are relevant to the prediction of DTCs and/or other maintenance issues”), and
output predictions of DTCs that are likely to occur for a particular one of the plurality of vehicles, generate, based on the output predictions of the DTCs, a report describing potential maintenance issues for the particular one of the plurality of vehicles, and transmit the report to an entity associated with the particular one of the plurality of vehicles . . . determine, based on the output predictions from the predictive model, one or more components, associated with the particular vehicle, that are likely to fail”) (¶5 “Systems and methods of the present disclosure analyze such DTCs to correlate the DTCs with future failure times to serve as early warning indicators of possible future part failures”).

With respect to claims 5 and 12, Barfield discloses the indicating comprises displaying a message to the operator, the message including one or more instructions, and wherein the instructions are based on the comparing of the DTCs to the trained model objects 
(¶15 “Reports or alerts may be delivered to an owner, vehicle manufacture, or service representative associated with the vehicle. The reports may included the probability of failure within specific timeframes. In this manner, vehicle owners may be prospectively notified of potential issues relating to the operation of components of the vehicle, allowing the vehicle owners to take mitigating action before component failure”) (¶22-23 “A report or alert may be transmitted to the driver or owner of the vehicle, thus allowing the driver to take mitigating action . . . vehicle analysis and report generation server 230, although illustrated as network connected servers in FIG. 2, may alternatively or additionally be implemented by one or more of vehicles 210 or by mobile devices (e.g., smartphones) associated with drivers of vehicles 
(claims 10 and 15 “evaluate the vehicle data according to a predictive model to output predictions of DTCs that are likely to occur for a particular one of the plurality of vehicles, generate, based on the output predictions of the DTCs, a report describing potential maintenance issues for the particular one of the plurality of vehicles, and transmit the report to an entity associated with the particular one of the plurality of vehicles . . . determine, based on the output predictions from the predictive model, one or more components, associated with the particular vehicle, that are likely to fail”).

With respect to claim 10, Barfield discloses the threshold is based on the vehicle subsystem generating the DTCs 
(¶ 50 “predict the occurrence of a particular DTC, the received vehicle data may be input to the model, which may generate an output indicating whether the particular DTC is likely to occur in the future for the vehicle”) 
(¶ 34 “the relation of the DTCs to particular services performed on vehicle 210. For example, for a particular make and model of vehicle, the occurrence of a particular DTC may be correlated with 
(¶ 37 “Based on the analysis of the vehicle repair history, it may be determined that it is desirable to predict when and with what probability a particular component associated with the repair is likely to fail”) 
(i.e., FIG. 1A, “vehicle”; “DTC codes”; input into “models”, output “predict the occurrence of potential vehicle issues”)
(¶15 “analysis of vehicle data to predict potential component failures or other mechanical failures relating to the vehicle. The vehicle data that is analyzed may include diagnostic information from an OBD port of the vehicle . . . machine learning techniques may be used to generate one or more models that may predict failures relating to the vehicle . . . the probability of failure within specific timeframes”)
(i.e., claims 10 and 15 “evaluate the vehicle data according to a predictive model to output predictions of DTCs that are likely to occur for a particular one of the plurality of vehicles, generate, based on the output predictions of the DTCs, a report describing potential maintenance issues for the particular one of the plurality of vehicles, and transmit the report to an entity associated with the particular one of the plurality of vehicles . . . determine, based on the output predictions from the predictive model, one or more components, associated with the particular vehicle, that are likely to fail”) 
 (¶ 21 “As illustrated in FIG. 1B, models, generated using supervised machine learning, may predict the occurrence of potential vehicle issues that are likely to occur for the vehicle”).

With respect to claim 16, Barfield discloses a method, comprising 
receiving a diagnostic trouble code (DTC) and an engine operating parameter; 
(¶31 “diagnostic information may include DTCs, engine performance information . . . transmitted to model generation server 220”) (222, FIG. 3 “DTCs, engine performance”, “engine data”)
comparing the DTC and engine operating parameter to a trained model object to generate a probability of failure of a vehicle and an instruction; and 
(¶15 “analysis of vehicle data to predict potential component failures or other mechanical failures relating to the vehicle. The vehicle data that is analyzed may include diagnostic information from an OBD 
in response to the probability of failure being greater than a threshold probability, displaying the instruction to an operator of the vehicle on a screen. 
(¶ 15 “vehicle owners may be prospectively notified of potential issues relating to the operation of components of the vehicle, allowing the vehicle owners to take mitigating action before component failure”) (¶62 “generating a report based on the evaluation of the predictive models (block 1030). The report may indicate, for example, one or more potential maintenance issues or alerts that may be associated with vehicles 210. In this manner, drivers of vehicles 210 may be prospectively alerted regarding possible maintenance issues, potentially allowing drivers to take mitigating or preventive action before costly repairs are necessary”) (¶66) (i.e., claims 10 and 15 “evaluate the vehicle data according to a predictive model to output predictions of DTCs that are likely to occur for a particular one of the plurality of vehicles, generate, based on the output predictions of the DTCs, a report describing potential maintenance issues for the particular one of the plurality of vehicles, and transmit the report to an entity associated with the particular one of the plurality of vehicles . . . determine, based on the output predictions from the predictive model, one or more components, associated with the particular vehicle, that are likely to fail”) (¶5 “Systems and methods of the present disclosure analyze such DTCs to correlate the DTCs with future failure times to serve as early warning indicators of possible future part failures”) (¶22-23 “A report or alert may be transmitted to the driver or owner of the vehicle, thus allowing the driver to take mitigating action . . . vehicle analysis and report generation server 230, although illustrated as network connected servers in FIG. 2, may alternatively or additionally be implemented by one or more of vehicles 210 or by mobile devices (e.g., smartphones) associated with drivers of vehicles 210”) (¶62 “The report may indicate, for example, one or more potential maintenance issues or alerts that may be associated with vehicles 210. In this manner, drivers of vehicles 210 may be prospectively alerted regarding possible maintenance issues, potentially allowing drivers to take mitigating or preventive action before costly repairs are necessary”) (¶64 “DTC prediction reports . . . recommend preventative services output predictions of DTCs that are likely to occur for a particular one of the plurality of vehicles, generate, based on the output predictions of the DTCs, a report describing potential maintenance issues for the particular one of the plurality of vehicles, and transmit the report to an entity associated with the particular one of the plurality of vehicles . . . determine, based on the output predictions from the predictive model, one or more components, associated with the particular vehicle, that are likely to fail”).
	
With respect to claim 17, Barfield discloses the trained model object specifies one or more relationships between DTCs, engine operating parameters, and the probability of failure (FIG. 1B “models based on supervised learning techniques”) (FIG. 6-7) (¶42 “correlation analysis”) (¶¶ 48-58). 
	
With respect to claim 18, Barfield discloses receiving the trained model object from a remote server in response to an update request. 
(i.e., FIG. 2 model generation server 220)
(FIG. 6) 
(¶21 “supervised machine learning techniques may include determining, based on historical vehicle data, one or more training samples that are relevant to the prediction of DTCs and/or other maintenance issues”) 

(¶50 “a predictive model trained to predict the occurrence of a particular DTC, the received vehicle data may be input to the model, which may generate an output indicating whether the particular DTC is likely to occur in the future for the vehicle”) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-7, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barfield in view of U.S. Patent Application Publication No. 2016/0112216 to Sargent et al. (“Sargent”)  
With respect to claim 4, Barfield discloses the determining is further based on a plurality of operating conditions comprising an a battery voltage (i.e., FIG. 3, vehicle operational data, “battery level”).  Barfield fails to disclose the operating conditions include an odometer reading, although Barfield suggests any vehicle sensor data can be used in the determining (¶15). 
Sargent, from the same field of endeavor, discloses determining a probability of vehicle component failure prior to a component failure occurring 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to base the determining in Barfield on an odometer reading, in view of the teachings of Sargent, in order to improve prediction of vehicle component failure since some vehicle component failure is correlated with miles driven. 

With respect claims 6-7 and 14, Barfield fails to overtly disclose the instructions are further based on the probability, the instructions including a recommended time within which to visit a service station, the recommended time being inversely related to the probability. 
Sargent, from the same field of endeavor, like Barfield discloses determining a probability of vehicle component failure prior to a component failure occurring by transmitting instructions to a user to visit a service station
(¶ 19 “Advantageously, this disclosure describes embodiments of real-time vehicle diagnostic and prognostic analysis features that can be used to perform preventive diagnostic analysis of the engine and vehicle. This analysis can be used to identify potential problems within the vehicle and provide a recommended treatment or service before a failure occurs”); 
wherein the instructions are further based on the probability, the instructions including a recommended time within which to visit a service station, the recommended time being inversely related to the probability
(i.e., ¶¶ 26-28 “vehicle analysis module 160A or 160B can further assess the severity or level of a predicted failure, such as whether it may be a catastrophic failure, a moderate failure, or other less serious failure. The vehicle analysis module 160A or 160B can also take into account the predictive cost of the effects of the failure in determining whether to recommend repair or replacement. For example, the vehicle analysis module 160A or 160B can determine whether the failure would strand a vehicle or driver, and if so, recommend urgent repair or replacement, while recommending less urgent repair or replacement for less catastrophic failures. Thus, the vehicle analysis module 160A or 160B can categorize diagnoses by the severity of predicted events, such as catastrophic events requiring immediate attention, major events requiring attention within specified number of days, minor events that can be evaluated at a next maintenance interval, and/or other categorizations. In one example, the vehicle analysis module 160A or 160B may determine that a starter engine should be replaced at the next scheduled service interval . . . output the analysis and prognostic information obtained from the onboard vehicle analysis module 160B to . . . output can include, for example, diagnostic codes or other diagnoses of vehicle problems, driver warnings, a list of proposed corrective actions . . .  provide such outputs directly to the driver via an onboard computer (for example, on a display thereof) or a driver's computing device or phone. The outputs to the driver can include any of the outputs described above, as well as optionally navigation directions to dispatch the driver to a repair facility (for example, a nearest repair facility). The output could include a list of options of available service centers to perform the identified services, from which the driver can select and then be navigated to. Depending on the severity of the predicted failure, the outputs to the driver may, for more severe problems, provide rerouting to a nearest approved maintenance facility and navigate the driver to that location. For less severe problems, the outputs to the driver can indicate that maintenance should be performed soon or the like . . . analyze diagnostic data against one or more thresholds that are to be met prior to proceeding with changes to the vehicle route and/or recommending repairs. The thresholds can be machine-based and/or human-based thresholds. Machine-based thresholds could be determined by algorithms based on factors such as cost, time, energy usage, disruptive effect, and others. Human-based thresholds can include one or more approvals from the driver, vehicle maintenance personnel, management personnel, or others”).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include in the instructions based on probability as disclosed by Barfield, a recommended time within which to visit a service station, the recommended time being inversely related to the probability, in view of the teachings of Sargent, in order to inform the user and improve facilitating mitigation of vehicle malfunction (i.e., Sargent, ¶ 19 “Advantageously, this disclosure describes embodiments of real-time vehicle diagnostic and prognostic analysis features that can be used to perform preventive diagnostic 

With respect to claim 11, Barfield fails to explicitly disclose the threshold is lower when the DTCs are received from a powertrain subsystem and higher when the DTCs are received from a chassis subsystem. However, increasing or decreasing a threshold probability of failure depending on whether a component is in a powertrain subsystem or a chassis subsystem would have been obvious to one of ordinary skill in the art at the time of the effective filing. 
For example, Sargent, from the same field of endeavor, also discloses determining a probability of vehicle component failure prior to a component failure occurring 
(¶ 19 “Advantageously, this disclosure describes embodiments of real-time vehicle diagnostic and prognostic analysis features that can be used to perform preventive diagnostic analysis of the engine and vehicle. This analysis can be used to identify potential problems within the vehicle and provide a recommended treatment or service before a failure occurs”)
Wherein the probability determination is based on DTC and vehicle sensors monitoring various components located in the chassis subsystem and the powertrain subsystem (¶37 “Any number of in-vehicle sensors 230 can be located within the vehicle and can communicate with the gateway module 205. The in-vehicle sensors 230 can be located throughout the vehicle, including, for example, in the engine, tires, vehicle body, trailer, cargo areas, and other locations on and within the vehicle”) (i.e., ¶¶ 21-25 “collect and gather data and information about the engine from the vehicle computer and/or data from other sensors in or on the vehicle . . . include vehicle condition information and engine data, such as vehicle year, make, model, engine/drive train, mileage, engine hours, start cycles, and other information related to vehicle condition. The vehicle data can also include check engine lights, fault codes, DTC codes, engine events . . . comparing collected vehicle data to a set of conditions in order to perform preventative diagnostic analysis of the vehicle before a failure occurs. For example, the vehicle analysis module 160A or 160B can analyze one or more fault codes in combination with data from the engine, such as mileage, engine hours, number of starter cycles, manufacturer data, or other data to determine whether an engine component should be replaced”; ¶42) (gateway module 205 can be in communication  an OBDII or CAN bus in the vehicle to thereby receive in-vehicle sensor information from the engine computer
And the failure threshold is vehicle component specific, wherein a normal operating threshold varies depending on component wear lifetime analysis, severity of predicted failure,  
(¶¶98-100 “Vehicle profile data could include historical data of operating thresholds deemed normal. Environmental data could also be applied to determine like conditions of vehicles and provide further context of recognized patterns. Combined data could relate to potential failure based on like-vehicle configurations and information which led up to breakdown events, safety concerns. For example, based on a pattern identified for starter seizures, the remote vehicle prognostics could look for operating and environmental conditions that matched a pattern. An exemplary pattern be: Engine hours (X)+Starter Cycles (Y)+Environment (outdoor) Temp(Z)=Potential for Starter Failure/Cease . . . the Mechanical profile (for example, DTC, MIL Status, etc.) could look for patterns of operating vehicle with like vehicle configurations to determine likelihood of failures. The available data sources could include external sources, such as OEM specifications/thresholds, mechanical breakdown info (Year, Make, Model, Engine, Trans, Powertrain details, Engine Hours, Odometer, etc.). Vehicles equipped with remote vehicle prognostics could provide additional detail to supplement the "community" data and add to pattern recognition. A vehicle can provide self-profiling information that would also be used to identify operating characteristics outside of defined ranges to alert on potential break downs”) 
(¶ 26 “The vehicle analysis module 160A or 160B can further assess the severity or level of a predicted failure, such as whether it may be a catastrophic failure, a moderate failure, or other less serious failure. The vehicle analysis module 160A or 160B can also take into account the predictive cost of the effects of the failure in determining whether to recommend repair or replacement; ¶ 50 “process vehicle characteristics according to the rate at which the characteristics change. For example, engine characteristics can range from relatively slower changing characteristics, such as tire pressure or average fuel consumption, to relatively faster changing characteristics, such as engine RPM and speed. The gateway module 205 can provide updates to the vehicle management system 110 using different update approaches for each vehicle characteristic, including periodic updates, threshold-based updates, event-
	Wherein the failure prediction system also provides a warning to a vehicle user (¶ 27). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement a lower fault threshold for a powertrain component (i.e., engine) than for a chassis component (i.e., vehicle body) in the system of Barfield, in view of the teachings of Sargent since powertrain components are known in the art as having a shorter wear out time due to having a higher number functional parts per component with higher chances of failure as compared with relatively simpler and less complex vehicle body components.  In addition, lower fault threshold for powertrain components prevents relatively more catastrophic results that can occur, i.e., engine failure may result in loss of life to the driver or other vehicles on the road -- at a higher rate than a vehicle chassis failure which may result in less severe consequences (i.e., Sargent, ¶26 “vehicle analysis module 160A or 160B can further assess the severity or level of a predicted failure, such as whether it may be a catastrophic failure, a moderate failure, or other less serious failure. The vehicle analysis module 160A or 160B can also take into account the predictive cost of the effects of the failure in determining whether to recommend repair or replacement”).   


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Barfield in view of U.S. Patent Application Publication No. 2013/0159240 to Singh et al. (“Singh”)
With respect to claim 8, as best understood in view of the 112(a) and (b) rejections above, Barfield discloses the one or more DTCs comprise a plurality of DTCs (222, FIG. 3) (¶31 “diagnostic information may include DTCs, engine performance information . . . transmitted to model generation server 220”) but fails to overtly disclose “in response to the DTCs being in a first sequential order, determining the probability of failure to be a first value, in response to the DTCs being in a second 
Singh, from the same field of endeavor, discloses wherein the one or more DTCs comprise a plurality of DTCs (claim 17 “receiving system diagnostic trouble codes (DTCs)”); and
in response to the DTCs being in various different sequential order, i.e., a first sequential order and a second sequential order (here, sequential order is recited in Singh as DTC causal relationship models, representing a series of DTCs that cause one another in a chain of events (see citations below ¶ 22-26, 40, 46, 50, 53), and also the sequence of DTCs that happen to occur during vehicle operation (¶ 60 “equation may represent . . . probability of failure mode . . . based on fault codes 138 . . . 139 output from vehicle”) (see 112(b) rejection regarding whether “being in a . . . sequential order” refers to order of DTCs detected, or a symptom pattern model used)
(¶ 53 “first level models 210 second level models 220 and potentially other level models or information may be combined to generate graphical model 110 . . . Graphical model 110 may, for example, represent the relationship between system-level fault codes 20, component level fault codes 22, failure modes 16, other fault codes 18 . . . A first level model 210 may, for example, include first level causal relationships 112 between system fault codes 20 and component fault codes 22 and associated system to component level causal weights 120, W; A second level model 220 may, for example, include second level causal relationships 114 between component fault codes 22 and failure modes 16 and associated component to failure mode causal weight(s) 122, dij, i.e., the first and second level combined into a model 110 includes a sequential order of DTCs in that it is a series of causal relationships, i.e., a first sequential DTC causes a second sequential DTC”)
(i.e., ¶¶ 22-23 “rules 10 may include combinations of system fault codes 20, component fault codes 22, and failure modes 16 which are likely to occur together . . . certain system fault codes 20 may be highly likely if a component fault codes 22 occurs . . . model 110 . . . probabilistic hierarchical model . . . historical data 12 including fault codes . . . may be used to generate model 110 . . . causal relationships between system fault codes 20 . . . determined . . . using aggregate data analysis”)

(¶¶ 25-26 “historical field data 12 may, for example, be processed or analyzed during an aggregate data analysis operation 102 to convert historical field data 12 (e.g., system fault codes 20 . . . into a predefined form . . . causal relationship . . . two or more events . . . occur in conjunction with one another . . . system fault code 20 may be causally related . . . or dependent on a component fault code 22, i.e., various DTCs are arranged in a sequential causal order for a given model) . . . causal relationships between one or more system fault codes 20 and one or more component fault codes 22 . . . may be used to generate a graphical model 110 (e.g., a probabilistic hierarchical model, acyclic graphical model, or other type of model) . . . one or more levels . . . first model level including first level causal relationship(s) 112 (e.g., system fault code(s) 20 and component fault code(s) 22 causal relationship(s)), a second model level including second level causal relationship(s) 114 (e.g., component fault code(s) 22 and failure mode(s) 16 causal relationship(s)), and potentially other model levels”)
(¶ 40 “it may be determined which component fault codes 22 are related to a given SDTC 20, and the relationships may be represented in first level causal relationships 112 in model 110”)
(¶ 46 “it may be determined which component fault codes 22 are related to a failure mode 16, and the relationships may be represented in second level causal relationships 114 in model 110”)
(¶ 50 “multiple second level causal weights 122, d.;1, may be determined. For example, a component fault code 22 may be correlated to multiple failure modes 16 and the confidence that a component fault code 22 shares a common root failure or root cause with each of the multiple failure modes 16 may be determined. For example, a component fault code 22 ( e.g., fuel injector circuit, mass airflow (MAF) sensor circuit low frequency) may be related to multiple failure modes 16 (e.g., fuel injector failure, fuel injection fuel rail assembly replacement).
determining the probability of failure to be a first value, and a second value, wherein the probability of failure will differ
(i.e., one will be lower than the other in each of the causal relationship models (i.e., ¶ 33 “graphical model 110 . . . causal probability . . . based on one or more . . . vehicle fault codes . . . 
(¶ 33 “graphical model 110 may be used by system 100 to determine a conditional probability ( e.g., a probability inference or causal probability) of one or more failure modes 16 based on one or more vehicle specific or individual vehicle fault codes ( e.g. vehicle specific system fault codes 138, vehicle specific component fault codes 139, or other fault codes) output from vehicle 134 . . . probability inference may, for example, represent the confidence, likelihood, or probability of multiple events occurring . . . likelihood or confidence that each failure mode 16 will occur in conjunction with a specific combination of system fault codes, component fault codes, and/or other data”)
(¶ 41 “conditional probabilities of the system fault codes 20 given the component fault codes 22 . . . conditional probability or likelihood of a system diagnostic trouble code 20, SDTC, given a component diagnostic trouble code 22, DTCi, ( e.g., an ith component fault code or DTC)”)
(¶ 59-60 “model 110 may be used by system 100 in a probability inference operation (320) to determine one or more high probability failure modes based on one or more fault codes . . . The equation may, for example, represent one possible method of calculating or determining the probability or likelihood (e.g., conditional probability) of failure mode 16 occurring based on vehicle specific system fault codes 138 and vehicle specific component fault codes 139 output from vehicle 134”)
 (¶ 44 “multiple first level causal weight(s), w,, 120 may be determined. For example, a system-level fault code 20 may, for example, be correlated to multiple component level fault codes 22 (e.g., I different component level fault codes) . . . system fault code 20 ( e.g., engine misfire or other system-level fault code) may be related to multiple component level fault codes 22 (e.g., fuel injector circuit, mass airflow (MAF) sensor, manifold absolute pressure (MAP) sensor, rough road conditions, and other component level fault codes).
random variables may, for example, be fully connected if each of the variables is causally related to all other variables . . . nodes in the junction graph may, in some embodiments, be related to or communicate with its adjacent or neighboring group nodes through a common variable between the adjacent or neighboring group nodes . . . nodes may be arranged in a tree . . . calculate a joint graphical model probability 432 of multiple random variables” wherein a tree of causally related DTCs comprises a sequential order)
(claims 1-3 “receiving system fault codes, component fault codes, and failure modes . . . generating a first level model comprising first level causal relationships . . . generating a second level model comprising second level causal relationships and second level causal weights between the component fault codes and the failure modes . . . combining the first level model and the second level model to generate a graphical model . . . determining, using the graphical model, one or more probability inferences . . . determining, using the graphical model, one or more probability inferences comprises determining conditional probabilities based on the vehicle specific system fault codes, the vehicle specific component fault codes and the graphical model and outputting high probability failure modes to a user”)
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to implement in the system of Barfield, in response to the DTCs being in a first order, determining the probability to be a first value, in response to the DTCs being in a second order, different from the first order, determining the probability to be a second value, lower than the first value, in view of the teachings of Singh, in order to better ascertain failure mode probabilities and root causes of failure since analyzing different combinations of DTCs can result in identifying more accurate failure probability (i.e, Singh, ¶ 3 “A failure mode or root cause may be associated with multiple unique combinations of component fault codes (e.g. component DTCs), system fault codes (e.g., system DTCs), and/or other information. Existing techniques are unable to identify failure modes have the same or similar fault code or DTC signatures (e.g., combinations of system DTCs, component DTCs, and/or other DTCs).”). 


13 is rejected under 35 U.S.C. 103 as being unpatentable over Barfield in view of U.S. Patent Application Publication No. 2011/0046842 to Smith (“Smith”)  
With respect to claim 13, although Barfield discloses the instructions to the user can include 
potential issues relating to the operation of components of the vehicle, allowing the vehicle owners to take mitigating action before component failure (¶15) as well as preventative maintenance recommendations (¶64), Barfield fails to disclose wherein the instructions are based on a vehicle subsystem generating the DTCs, wherein an instruction to turn off an air conditioner is generated in response to the DTCs being generated by an HVAC system, and wherein an instruction to reduce engine load is generated in response to the DTCs being generated by an engine system. 
	Smith, from the same field of endeavor, discloses a vehicle diagnostics system which predicts when a vehicle component fault is likely to occur (i.e., abstract) and transmits messages to a user for a likely failure including instructions to mitigate failure including reducing engine load by shutting off air conditioning outputted to a user display (¶51 “VCM knows how to resolve or mitigate the problem . . . the mitigating action includes displaying a fault message to the vehicle's operator . . . message could be a prediction (for example, fuel injector failing), recommendation to obtain service and reduce engine load (for example, shut off air conditioning, reduce speed or payload weight), advice (for example, engine performance degradation, expect less fuel mileage, engine power), or any other communication. In one embodiment, the message is outputted on a display”).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing for the message of Barfield to include an instruction to shut off the air conditioner, in view of the teachings of Smith, in order to mitigate a vehicle component failure (i.e., Smith, ¶51). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Barfield in view of U.S. Patent Application Publication No. 2014/0088815 to Kitagashi et al. (“Kitagashi”)
With respect to claim 15, Barfield discloses wherein the trained model objects are generated at a remote serve via machine learning algorithms on historical DTC data wherein the trained model objects are received at the vehicle from the remote server in response to an update request.  
(i.e., FIG. 2 model generation server 220)

(¶21 “supervised machine learning techniques may include determining, based on historical vehicle data, one or more training samples that are relevant to the prediction of DTCs and/or other maintenance issues”) 
(¶23 “Model generation server 220 and vehicle analysis and report generation server 230, although illustrated as network connected servers in FIG. 2, may alternatively or additionally be implemented by one or more of vehicles 210”) (¶31 “diagnostic information may include DTCs, engine performance information . . . transmitted to model generation server 220”)
(¶50 “a predictive model trained to predict the occurrence of a particular DTC, the received vehicle data may be input to the model, which may generate an output indicating whether the particular DTC is likely to occur in the future for the vehicle”) 
Barfield fails to disclose the controller is configured to disregard DTCs with an age greater than a threshold age. However, discarding data beyond a threshold age was commonly known to one of ordinary skill in the art at the time of effective filing. Kitagashi, from the same field of endeavor, discloses a controller configured to disregard DTCs with an age greater than a threshold age (¶141 “the "OBD-based data values" used for an average value calculation are preferably OBD-based data accumulated within a predetermined most recent period of time since new data is employed but old data is excluded. For example, only OBD-based data accumulated in last one year can be used. Further, accumulation of OBD-based data in the storage unit 120 is performed within a predetermined period of time (for example, up to one year), and old OBD-based data after a predetermined period of time has elapsed may be deleted from the storage unit 120”). 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to disregard the DTC data of Barfield with an age greater than a threshold age, in view of the teachings of Kitagashi, in order to provide a more accurate DTC analysis and to save on memory space.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Barfield in view of U.S. Patent Application Publication No. 2017/0109222 to Singh et al. (Singh II) and further in view of Sargent 
With respect to claim 19, Barfield discloses the trained model object is generated using one or more computer learning techniques (FIG. 6-7) (¶¶ 8-9 “FIG. 6 is a flowchart illustrating an example process relating to the generation of predictive models using supervised machine learning techniques . . . FIG. 7 is a flowchart illustrating an example process relating to the generation of predictive models using unsupervised machine learning techniques”; 21, 41, 44 “multiple predictive models, using both supervised and unsupervised machine learning techniques, may be generated”) and wherein the computer learning techniques include non-sequential pattern mining (¶40-43 “when deciding whether to use unsupervised machine learning techniques, it may be useful to perform a correlation analysis, on the certain features, with respect to the population and a selected subset of the population that corresponds to the vehicle issue. The correlation analysis may be useful in deciding whether to use supervised machine learning techniques and/or in deciding which features to use as inputs to the supervised machine learning model . . . FIG. 5 is a diagram graphically illustrating an example of a correlation analysis applied to a number of features in a data set”) and association rule mining (¶¶ 51-52 “700 relating to the generation of predictive models using unsupervised machine learning techniques . . . histograms may be analyzed to determine clusters, such as by using k-means clustering or other clustering techniques. The clusters may be relevant to the occurrence of the DTCs . . . Clustering analysis may further be used to develop vehicle wear archetypes, climate exposure archetypes, driving condition archetypes (e.g. flat vs. hilly) which may be indicative of future DTCs; ¶57 “Process 700 may further include generating unsupervised model(s) based on statistically significant differences in the clusters (block 740). In the example of FIGS. 8, 9A, and 9B, for instance, the model may be generated as a model that receives speed and RPM values for drivers, classifies the drivers into one of three clusters based on the speed and RPM values, and outputs an alert for drivers, for which the DTC has not occurred, but that are classified into cluster 3. In general, model generation server 220 may generate the unsupervised models automatically, or semi-automatically (e.g., with the input of a technician), based on analysis of the vehicle data (e.g., the vehicle data illustrated in FIG. 3)”) 
Barfield fails to explicitly disclose pattern ranking with Bayes' Theorem. Singh II, from the same field of endeavor discloses a trained model object is generated using one or more computer learning techniques and wherein the computer learning techniques include 

(¶6 “method for predictive reliability mining in a population of connected machines, the method comprising identifying sets of discriminative Diagnostic Trouble Codes (DTCs) from DTCs generated preceding failure”) 
(¶16 “a DTC pattern identifier configured to identify sets of discriminative DTCs from DTCs generated preceding failure”) 
association rule mining and
(¶8 “step of identifying sets of discriminative DTCs is based on association rule mining, wherein the association rule mining comprises use of Apriori technique”) 
(¶15 “performing association rule mining to identify association rules with the high level anomaly score”) 
(¶70 “rule learning”)
 pattern ranking with Bayes' Theorem
	(¶10 “In an embodiment, the temporal conditional dependence model is a Bayesian network”) 
	(¶16 “a Bayesian network generator configured to generate a temporal conditional dependence model”) 
	(¶64 “learning Bayesian model parameters”, ¶36; ¶ 42; ¶ 45; ¶ 62-64) 
	(claim 6 “wherein the temporal conditional dependence model is a Bayesian network”) 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of effective filing to implement the recited learning models in the system of Barfield, in view of the teachings of Singh II in order to discover significant correlations in the received vehicle data that would not be detected in traditional learning techniques to thereby improve fault analysis (Singh II, ¶3, 6-9) and provide a more robust method of determining a root cause of failure (Singh II, ¶ 72). 
	In addition, Barfield in view Singh II disclose applying the one or more learning techniques to historical data comprising vehicle models (Barfield, 224, FIG. 3 “vehicle info . . . make, model”)
battery voltage readings (Barfield 222, FIG. 3 “battery level”), DTC patterns, and failure states  (¶37 “failure condition, DTC”) (222, FIG. 3 “DTCs, reliability (DTC, engine data, breakdowns”)

Sargent, from the same field of endeavor, discloses determining a probability of vehicle component failure prior to a component failure occurring (¶ 19 “Advantageously, this disclosure describes embodiments of real-time vehicle diagnostic and prognostic analysis features that can be used to perform preventive diagnostic analysis of the engine and vehicle. This analysis can be used to identify potential problems within the vehicle and provide a recommended treatment or service before a failure occurs”) wherein determining is based on operating conditions including an odometer reading (¶ 23, 25, 100).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to base the determining in Barfield in view of Singh II on an odometer reading, in view of the teachings of Sargent, in order to improve prediction of vehicle component failure since some vehicle component failure is correlated with miles driven.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over “Predictive Reliability Mining for Early Warnings in Populations of Connected Machines” to Singh et al., TCS Research, p. 1-10 (2015) (Singh III) in view of Barfield
With respect to claims 1, 9, and 16 Singh discloses 
a plurality of vehicle subsystems; 

a controller with machine-readable instructions stored m non-transitory memory, for:  receiving one or more diagnostic trouble codes (DTCs) from the vehicle subsystems,
(p. 2, col. 1 “modern automobiles have on-board electronic control modules that generate alphanumeric Diagnostic Trouble Codes (DTCs) to indicate abnormal sensor levels in a variety of situations, some of which are indicative of actual or potential part malfunction”)
generating a probability of failure of the vehicle by comparing the one or more DTCs to one or more trained model objects, and
(FIG. 2, identify patterns of DTCs preceding failures . . . set of DTCs for part Pi; “model learning”; failure prediction”; page 4 - 5, section C “failure prediction”: “We calculate failure probability of part Pi for every v 2 V using traditional basic reliability model (BRM) as well as our sensor-augmented reliability model that incorporates DTCs (SARM)”
determining vehicle that failure is likely if the probability of failure exceeds a threshold probability.
(p. 5, section D “significance test for early warning”: “Now we describe how to determine whether the volume of failures as predicted by the BRM and SARM models differs significantly enough to declare an early warning . . . we report an early warning for part Pi if Npi 􀀀 Mpi > pi ,where pi is decided based on the Npi and V arNpi”; FIG. 6 “expected failure”, “actual failure”, “predicting early warning”, “case of early warning”)
However, Singh III fails to overtly disclose indicating to an operator of the vehicle the failure is likely. Barfield, from the same field of endeavor, discloses indicating to an operator of the vehicle the failure is likely
(¶ 15 “vehicle owners may be prospectively notified of potential issues relating to the operation of components of the vehicle, allowing the vehicle owners to take mitigating action before component failure”) (¶62 “generating a report based on the evaluation of the predictive models (block 1030). The report may indicate, for example, one or more potential maintenance issues or alerts that may be associated with vehicles 210. In this manner, drivers of vehicles 210 may be prospectively alerted 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to indicate to an operator of a vehicle that failure is likely, as disclosed by Barfield, in the system of Singh III, in order to allow the owner to mitigate vehicle failure damage (Barfield, ¶ 15 “vehicle owners may be prospectively notified of potential issues relating to the operation of components of the vehicle, allowing the vehicle owners to take mitigating action before component failure”)
With respect to claim 21, Singh III in view of Barfield disclose the  threshold  probability  is  based  an intersection of a sensitivity curve and a specificity curve (Singh III, FIG. 6, time intersection at week 6 of expected failure curve and actual failure curve is basis for determining an early warning) (FIG. 7, p. 8 col. 2 – p. 9 col. 1 “We demonstrate root cause analysis for the part Pi through our visual analytics workbench illustrated in Fig. 7, which shows a heat-map between expected month of failures of part Pi across vehicles, calculated using BRM (x-axis) and SARM (y-axis). It also shows the distributions of various attributes of vehicles selected for viewing early-warning. Selecting a range from this region updates the attribute-wise distributions to those for this restricted set. Our workbench allows us to compare these distributions before and after such a selection, thus revealing the reason for the early warning: Initial values are in blue and updates after query are in red (with greater values in front). Fig. 7 clearly suggests that after selecting vehicles in the lower right region, i.e., those with high anomaly scores, the probability of the attribute ‘Model year-2012’ increases significantly, which shows that high percentage of vehicles that lie in high anomaly score region comes from 2012 model year cars. For rule learning of the part Pi in case of EW-2, we divide . 

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the newly formulated grounds of rejection necessitated by applicant’s amendment.
	However, at least one argument remains relevant to the current rejection. 
	Claim 8 was rejected under 112(b) as indefinite because:
Specifically, in the limitation “in response to the DTCs being in a first order, determining the probability to be a first value, in response to the DTCs being in a second order, different from the first order, determining the probability to be a second value, lower than the first value” the term order is vague and indefinite in the context used since it is unclear what order refers to, i.e., chronological order, a ranking type of order, a sequence of analysis, etc.
For example, the specification indicates queries may be run in a particular order (¶75), DTCs can be “detected” in a particular order (¶89), DTCs can be ordered by ranking in a failure mode analysis (¶¶92-95), a pattern ranking (¶96), ranking according to failure probability (¶112 “Failure Probability of different combinations of patterns within the DTCs observed in the sessions are calculated and sorted by decreasing order”) such that it is unclear what an “order” is or how it affects failure probability. It is recommended to clarify the claim language to clarify a type of order and at least a general indication of its correlation to a probability of failure. For example, ranking DTCs in a particular order alone, as claimed, does not lead to an apparent change in probability of failure. 
In response, Applicant has amended the claims the recite a “first sequential order” and a “second sequential order”.  However, the metes and bounds of the method step limitations “the DTCs being in a first sequential order” and “the DTCs being in a second sequential order” wherein a probability of vehicle mapped as a time series” (¶ 88) or an order of detection (¶ 89 “detected in a second order different from the first”), thereby rendering “being in a . . . sequential order” indefinite.  In addition, in both cases, it is unclear how a probability of vehicle failure is determined in response to the respective orders of DTCs in view of the specification. 
For example, the DTCs being in a first and second order may refer to 1) ¶88 “Sequential pattern mining may be employed on the small dataset to determine if the sequence of DTCs made any difference in the confidence, support, or lift of the rules determined. In sequential rule mining, the DTCs observed are mapped as a time series against the session key and the patterns (sets of DTCs) with high support and confidence are estimated using a Sequential Mining algorithm. The results of sequential rule mining are shown in the following table:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

However, the results of sequential pattern or rule mining shown above appears to identify a particular DTC as a cause of failure with a level of confidence rather than “determining a probability of failure” as recited in claim 8. See Spec. ¶ 88 (“sequential . . . rules identified P0130 as the DTC causing the failure”). In addition, the claim 8 requires the same set of DTCs to be placed in variant order (“the DTCs . . . first sequential order . . . the DTCs . . . second sequential order), whereas the table above shows various ordered sets of DTCs wherein none of the sets include the same DTC.  
see below) which are dependent on an order or sequence of the DTCs. The rules may differ depending on the order of the DTCs; in some examples, a set of DTCs may generate a first failure probability in a first order, and a second probability in a second order, the second probability different from the first. For example, a set of DTCs comprising two distinct DTCs may generate a first probability in a first order; if the DTCs are detected in a second order different from the first, e.g. the reverse order, then a different sequential rule may be applied which generates a second probability, for example greater than the first probability . . . frequency of the failure modes across the 5 symptoms with different levels are estimated using sequence mining . . . Total Number of Session Files which includes these 6 Symptoms patterns is 3057. These patterns are illustrated in the following table:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	However, in this case, the table resulting from different sequences of detection of DTCs refers to a probability that is not a predicted “probability of failure” of the vehicle. Rather the probability shown in the table above is merely directly proportional to the frequency of previously recorded failures (i.e., each “probability” is a percentage of 8,378 taking the frequency divided by 8,378). In addition, in this example, the patterns are for “symptoms” rather than DTCs. Furthermore, the specification indicates the results of sequential pattern or rule mining shown above appears to identify a particular rule/ trained model object 
In addition, the claim 8 requires the same set of DTCs to be placed in variant order (“the DTCs . . . first sequential order . . . the DTCs . . . second sequential order), whereas the table above shows various ordered sets of symptoms wherein the sets do not include the same set of symptoms.   
In addition, with respect to both 1) and 2), it is unclear how a probability of vehicle failure is determined in response to the respective orders of DTCs in view of the specification since both 1) and 2) alone do not appear to be capable of producing a response determining a probability of failure of a vehicle in view of the specification.  
Accordingly, claim 8 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01 (“a claim which fails to interrelate essential elements of the invention as defined by applicant(s) in the specification may be rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, for failure to point out and distinctly claim the invention”).  Specifically, claim 8 is incomplete for omitting essential steps, such omission amounting to a gap between the steps including 1) the affirmative step of ordering the plurality of DTCs according to some standard or algorithm that creates a first and second sequential order for “the DTCs” and 2) a calculation of probability that uses the standard or algorithm to result in a clear difference probability recited in the claim language. 
For example, it appears that 1) and 2) merely promote establishing rules (i.e., 210, 215, FIG. 2; 330, FIG. 3), but the specification indicates a multitude of essential steps are required prior to even produce a trained model object (i.e., 340, 360, 370, FIG. 3) and then further essential steps are required to determine a probability of failure (i.e., 220, 230, 240, 250, FIG. 2). For example, the method recited in claim 8 is not capable of “determining the probability of failure to be a first value” “in response to the DTCs being in a first sequential order” without these essential steps. 


With respect to the 102 rejection of claim 1, Applicant asserts Barfield fails to disclose indicating failure is likely is in “response to the probability of failure exceeding a threshold probability” (Amend. 10) because with respect to cited claims 10 and 15 that recite “evaluate the vehicle data according to a predictive model to output predictions of DTCs that are likely to occur” (claim 10) and “determine, based on the output predictions from the predictive model, one or more components, associated with the particular vehicle, that are likely to fail” and the remaining citations – “none of these elements and limitations amounts to an indication that a failure is likely in response to a “probability of failure exceeding a threshold probability”. 
	However, Barfield discloses the predictions from the predictive model are themselves a “probability of failure”, i.e., claim 7 “predictions of the DTCs include an estimate of the probability of DTC occurring within a specific time period”; claim 23 “output by the predictive model, includes predicted DTCs, likely vehicle repairs or vehicle component failures”; 440, 450, FIG. 4 “generate predictive model(s)”; ¶37 “predictive models may generally relate to predicting future maintenance issues or other issues associated with vehicles 210 . . . Based on the analysis of the vehicle repair history, it may be determined that it is desirable to predict when and with what probability a particular component associated with the repair is likely to fail”; ¶16 “prediction of potential vehicle issues using supervised machine learning techniques. The potential vehicle issues that are predicted may include diagnostic trouble codes (DTCs) that are likely to occur for the vehicle and/or other maintenance issues that are likely to occur for the vehicle”). 
	Moreover, not all output predictions including a probability of failure are indicated to the operator of a vehicle, i.e., ¶ 15 “models that may predict failures relating to the vehicle . . . alerts may be delivered to an owner . . . associated with the vehicle”; ¶37 “predict . . . with what probability a particular component . . .  is likely to fail”).  For example, ¶ 37 indicates that the predictions include probabilities of failure that when the output of the predictive model indicates maintenance issues are likely to occur for the vehicle, such that the condition “likely to occur for the vehicle” indicates a threshold probability of failure triggering providing of an indicate that failure is likely (claim 16 “transmit an indication of the output of the predictive model, to an entity associated with the vehicle, when the output of the predictive model indicates maintenance issues are likely to occur for the vehicle”).  Accordingly, Applicants arguments are unpersuasive as to this point. 
	With respect to claim 10, Applicant argues Barfield fails to disclose the amended limitation “threshold probability is based on the vehicle subsystem generating the DTCs” because although Barfield discusses particular DTCs and particular components generating DTCs, particular components are not a vehicle subsystem. However, Applicant defines a “subsystem” generally as comprising “part of a vehicle” or “one or more elements of a vehicle” (¶ 45) such that a “subsystem” of a vehicle is not distinguishable from a particular component of a vehicle.  
	With respect to the 103 rejection of claims 4, 6, 7, 11, 14 and 20, as being obvious over Barfield in view of Sargent, no additional arguments are presented (Amend. 12). 
	With respect to the 103 rejection of claim 8, as being obvious over Barfield in view of Singh, Applicant asserts the combined teachings of Barfield and Singh fail to teach, disclose or suggest: 
(1) determining a probability of failure to be a first value in response to DTCs being in a first sequential order; (2) determining a probability of failure to be a second value in response to DTCs being in a second sequential order; and (3) the second value being lower than the first value. Accordingly, the cited combination of Barfield and Singh does not address all the elements and all the limitations of dependent claim 8, and therefore dependent claim 8 is patentably distinguishable over the cited combination of Barfield and Singh for at least this additional reason
	(Amend. 13). 
	However, this statement fails to address the cited portions in the rejection and does not provide any reasoning, rationale or logic as to why the cited portions fail to address the required claim limitations. Such a statement amounts to no more than reciting the disputed limitations and generally alleging that the cited prior art references are deficient.  Merely pointing out certain claim features recited in independent claim 8 and nakedly asserting that none of the cited prior art references teach or suggest such features does not amount to a separate patentability argument.   Attorney arguments that are conclusory in nature, i.e., providing no further substantive explanation or evidence in support is afforded little weight. See In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997).  See also Enzo Biochem, Inc. v. Gen-Probe, Inc., 424 F.3d 1276, 1284 (Fed. Cir. 2005) (“Attorney argument is no substitute for evidence.”).  Furthermore, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984; Accord M.P.E.P. 2145. In addition, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). In addition, see Examiner statement of BRI with respect to the claim 8 112(b) rejection in conjunction with the newly formulated rejection including additional explanations. 
	With respect to the 103 rejection of claim 15, no additional arguments are presented (Amend. 14). 
	With respect to the 103 rejection of claim 19, no additional arguments are presented (Amend. 14). 

Citation of Prior Art
US 20110172874 is cited to disclose:
[0006] Therefore, what is needed is an enhanced diagnostic and prognostic system and method configured to provide early warning to a technician or vehicle operator that a component or system is likely to fail in some specified time frame.
0018] An association algorithm is applied at step 38 to the collection of data that includes the most frequent DTC and parameter sequence occurrences from the temporal data mining application of step 34 and the repair data collected from the dealerships. The association algorithm compares the sequence occurrences to the repair data and identifies patterns in the collection of data that are causally related to subsequent vehicle failure modes. At step 40, a clustering algorithm is applied to the identified patterns and failure modes and assigns a support and/or confidence measure to each pattern. This is done by clustering the data sequences according to a particular failure mode. The clustering process may include assigning a probability to each sequence and failure mode combination. For example, a sequence consisting of DTC.sub.1, DTC.sub.2 and DTC.sub.3 may be causally related to, and therefore assigned to, Failure Mode (FM) 1. The clustering algorithm may then determine that there is a ninety percent probability that the particular data sequence defined by DTC.sub.1, DTC.sub.2 and DTC.sub.3 is related to FM 1. In one non-limiting example, the clustering algorithm is a distance measure algorithm; however, one of ordinary skill in the art understands that any suitable clustering technique may be employed.
[0021] Thus, using an on-board implementation, the trained classifier is downloaded at step 52 from server 18 to a vehicle's on-board FCP 14. These downloads may be upon request or may occur automatically on a recurring basis. In some instances, these downloads may simply be parameter updates to an existing classifier, rather than an entirely new classifier. At step 54 the on-board FCP 14 continually monitors real-time data sequences from the vehicle's control network, which in one non-limiting example is a control area network (CAN) bus. At step 56 the fault classifier is initiated and run on the evolving data sequences to determine if the evolving data sequences are associated with a known fault. In other words, the classifier compares a DTC string to the learned parameters and identifies similar patterns that may lead to a particular fault. At step 58 an early warning alert may be issued to the on-board FCP 14 and ultimately to the vehicle operator if the data string indicates an identified fault in the classifier. In the alternative, the alert may be communicated to a technician or other diagnostic tool.
12. The method of claim 10, wherein applying a clustering algorithm includes assigning a probability to each data sequence and failure mode combination.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667